DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khawand et al. (US2016/0098053) in view of Ka et al. (US 2017/0052566).
Regarding claim 13, Khawand et al.  discloses a method for controlling transmission power of an electronic device (tablet computer, laptop, mobile phone)(fig. 1 number 100, P:0009, fig. 3 and P:0041-P:0048), the method comprising: detecting a distance between the electronic device and an external object (human body part/object detected)(P:0009 and P:0016); and adjusting transmission power of a wireless communication circuit of the electronic device based at least in part on the determined type of the electronic device (P:0017) and the detected distance  (known distance)(P:0018).  Khawand et al. differs from claim 13 of the present invention in that it does not explicit disclose determining an effective size of an exposed area of a flexible display of the electronic device; determining a type of the 

Regarding claim 14,  Khawand et al.  discloses a method as discussed supra in claim 13 above.  Khawand et al. differs from claim 14 of the present invention in that it does not explicit disclose identifying, using the at least one sensor, an unfolding degree of the flexible display.  Ka et al. teaches identifying, using the at least one sensor (sensing unit) (P:0148), an unfolding (display restored and not bent) degree of the flexible display (P:0149). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khawand et al. with identifying, using the at least one sensor, an unfolding degree of the flexible display in order for the electronic device to adjust its power when detecting an object within its proximity  when the display is unfolded to reduce the rate at which energy is absorbed by the human body when exposed to a radio frequency (RF) electromagnetic field, as taught by Ka et al..  



Regarding claim 19,  Khawand et al.  discloses determining whether the distance between the electronic device and the external object is within at least one threshold value (P:0018).

Regarding claim 20,  Khawand et al.  discloses the at least one threshold value is identified based on the type of the electronic device (P:0017-P:0018).

4.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khawand et al. (US2016/0098053) in view of Ka et al. (US 2017/0052566) as applied to claims 13 and 14 above and in further view of Lai et al. (US 2019/0132542).
	Regarding claim 15, the combination of Khawand et al.  and  Ka et al.  differs from claim 15 of the present invention in that it they do not explicit disclose measuring the angle of the foldable housing using a first motion sensor disposed inside the first housing structure and a second motion sensor disposed inside the second housing structure.  Lai et al. teaches measuring the angle of the foldable housing using a first motion sensor disposed inside the first housing structure and a second motion sensor disposed inside the second housing structure (P:0013).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Khawand et al.  and  Ka et al. with measuring the angle of the foldable housing using a first motion sensor disposed inside the first housing structure and a second motion sensor disposed inside the second housing structure in order for the electronic device (laptop) to adjust its power based on the angle of a lid member toward a base member of the electronic device  when detecting an object ..  

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 16, the prior art of record fails to teach or suggest alone, or in combination 
adjusting the transmission power of the wireless communication circuit comprises selecting at least one of a plurality of parameters stored for adjusting the transmission power based at least in part on the determined type of the electronic device and the detected distance.

Claims 1-12 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone or in combination a flexible display extending from the first surface to the third surface, wherein the first surface and the third surface are identified by the flexible display; a wireless communication circuit disposed inside the foldable housing; a grip sensor disposed in the foldable housing; at least one sensor, disposed inside the foldable housing, configured to detect a folding state of the foldable housing; a processor disposed inside the first housing structure or the second housing structure and operably connected to the flexible display, the wireless communication circuit, the grip sensor, and the at least one sensor; and a memory operably connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to: measure, using the at least one sensor, at least one of an angle between the first .  

Regarding claim 8, the prior art of record fails to teach or suggest alone or in combination a flexible display; a support structure configured to roll the flexible display; a wireless communication circuit disposed inside the housing; a grip sensor; at least one sensor configured to detect a unfolding degree of the flexible display; a processor disposed inside the housing, and operably connected to the flexible display, the wireless communication circuit, the grip sensor, and the at least one sensor; and a memory operably connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to: determine, using the at least one sensor, the unfolding degree of the flexible display; detect, using the grip sensor, an approach distance between an external object and the electronic device; and adjust a transmission power of the wireless communication circuit based at least in part on the unfolding degree and the approach distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        February 11, 2021